El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El peticionario en la corte inferior presentó una demanda en la que transcribió ciertos documentos y cartas. El de-mandado liizo una moción para eliminar que fue concedida por la corte inferior por entender que los documentos trans-critos no podían ser estimados como base de la acción, sino •sólo como medios de evidencia para probarla, ordenando al •demandante que enmendara, su demanda y concediéndole cinco días para subsanar tales defectos, en otras palabras, •el derecho a enmendar. Generalmente no debe ordenársele al demandante que enmiende sino dársele permiso, pero esta irregularidad no es la materia sobre que versa la petición.
Cuando en una demanda se insertan indebidamente mate-rias de evidencia, el medio adecuado para poner un remedio .a esa situación es presentando una moción de eliminación. Examinada la petición tiende ésta a convencernos de que iodos o la mayor parte de los documentos transcritos eran *269cuestiones de evidencia y no documentos parecidos a escri-turas, pagarés y otros contratos a los cuales se refiere el artículo 119 del Código de Enjuiciamiento Civil. Aun cuando algunas de las cartas en realidad constituían el contrato en el cual se basaba la causa de acción, no creemos, sin embargo, que la resolución de la corte es revisable mediante certiorari, y si tuviéramos alguna duda todavía ejercitaríamos nuestra discreción para denegar el auto. El error impugnado es a lo sumo de apreciación, a saber, si la demanda contenía o no cierta, materia impertinente o superfina. No bubo errol-de procedimiento y nada aparece de los lieclios referidos en la petición que indique que cualquier supuesto error no podía ser revisado por apelación. Estamos lejos de sugerir que prosperaría una apelación contra la sentencia definitiva que el peticionario hubiera podido solicitar que se dictara si no prefería hacer enmiendas. Debe denegarse el auto.

Denegada, la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.